Citation Nr: 1603633	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-44 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with an undifferentiated somatoform disorder from December 27, 2007, to December 18, 2011, and in excess of 70 percent for the disability from December 19, 2011, to April 8, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was scheduled for a Travel Board hearing at the RO in October 2015, but he failed to appear and has not requested to have the hearing rescheduled.  As such, his hearing request is deemed withdrawn.

In a March 2012 rating decision, the RO increased the rating assigned for the Veteran's PTSD with an undifferentiated somatoform disorder from 50 percent disabling to 70 percent disabling, effective from December 19, 2011.  Although the RO later assigned a 100 percent rating for the disability, effective from April 8, 2013, in a June 2014 rating decision, the Veteran has not been granted the maximum benefit allowed for the entire time period on appeal.  Thus, the claim for increased initial ratings for the period prior to April 8, 2013, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The record before the Board consists of records within Virtual VA and the Veterans Benefits Management System.


REMAND

Additional development is needed before the Board decides the appeal.

Review of the evidence indicates that not all of the Veteran's pertinent VA treatment records have been obtained.  Specifically, a January 2009 VA Initial PTSD examination report references a March 30, 2008, VA mental health history that is currently not of record.  The March 30, 2008, VA mental health record is pertinent to the Veteran's claim, and thus, the RO or the Appeals Management Center must take appropriate action to associate this record with the evidence of record, as well as any other pertinent VA medical records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  Undertake appropriate action to obtain any outstanding records pertinent to the issue on appeal, to include the March 30, 2008, VA mental health history and any other outstanding VA records pertaining to treatment of the disability at issue during the periods at issue in this appeal.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Undertake any other indicated development.

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.
 
By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




